   Case 2:21-cr-00613-SDW Document 11 Filed 09/07/21 Page 1 of 1 PageID: 19

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 21-cr-613-SDW
                               *
Lamont Nelson                  *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                        FOR ARRAIGNMENT

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

It is unknown when in-person proceedings will be safe again in light of the COVID-19 pandemic and
Mr. Nelson joins the government in seeking an expeditious resolution of this case.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: September 7, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
